DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 04-12-2022. Claims 1-19 are currently pending. Claims 1 and 16 have been amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Richard LaCava (Reg. No. 41,135) on 05-23-2022. 
Claims 2-6 and 8 have been amended as follows: 
2.  (Currently amended)  The laminated secondary battery according to claim 1, wherein
the positive and negative electrode laminate body includes an electrode single unit [[units]] having only one second electrode material layer on each of the opposed sides of a second electrode current collector, and
in the positive and negative electrode laminate body, the electrode single unit is 
3.  (Currently amended)  The laminated secondary battery according to claim 1, wherein the electrode multi-unit is a positive electrode multi-unit, and the positive and negative electrode laminate body further includes a negative electrode multi-unit positive electrode multi-unit and the negative electrode multi-unit 
4.  (Currently amended)  The laminated secondary battery according to claim 1, wherein the electrode multi-unit is a positive electrode multi-unit, and the positive and negative electrode laminate body further includes a negative electrode multi-unit 
5.  (Currently amended)  The laminated secondary battery according to claim 4, wherein the positive electrode multi-unit and the negative electrode multi-unit 
6.  (Currently amended)  The laminated secondary battery according to claim 1, wherein
the electrode multi-unit is a positive electrode multi-unit and the positive and negative electrode laminate body includes two or more of the positive electrode multi-unit negative electrode multi-units 
the two or more [[first]] positive electrode multi-units and the two or more [[second]] negative electrode multi-units have the respective collector tabs [[tab]] in a same location in the plan view.
8.  (Currently amended)  The laminated secondary battery according to claim 1, wherein, in the electrode multi-unit electrode material layers adjacent to each other with the bent non-forming region interposed between them form an angle of 0° to 90°.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art fails to teach or fairly suggest an electrode multi-unit having the collector tab as claimed, wherein the electrode multi-unit has a collector tab extending from a side adjacent to and not directly connected to the non-forming region among all sides defining the two or more electrode material layers in a plan view thereof before being bent (see Remarks filed 02-10-2022). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729